Citation Nr: 1612627	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985, including service in Vietnam. He died in March 2001. The appellant is the Veteran's daughter.

This matter initially came to the Board of Veterans' Appeals  (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.

The appellant testified before the Board at a video-conference hearing in June 2004. A transcript of the hearing has been associated with the appellant's claims file.

In a December 2007 decision, the Board denied the appeal.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court). In December 2008, the Court granted a joint motion for remand, vacating the Board's December 2007 decision and remanding for additional proceedings.  The Board subsequently remanded the claim multiple times to address due process and evidentiary deficiencies, most recently in July 2014, for further evidentiary development and re-adjudication.

The Board has sought an expert medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in December 2015.  In December 2015, VA provided the opinion to the appellant with a 60-day period of time to provide additional evidence and/or argument.  The appellant submitted a response in January 2016 stating that she had additional evidence to submit and indicated that she was submitting additional evidence or argument.  A handwritten letter dated on January 6, 2016, was enclosed stating that she would be submitting a medical response form which would be at least 60 days from when the medical opinion was obtained.  The 60-day period, however, has expired from the date on which she submitted this reply, and no additional evidence has been submitted.  Subsequently she sent a letter received on March 7, 2016 requesting the Board hold the case for 14 days to allow submission of evidence.  This 14-day period has also expired without the submission of additional evidence.  


FINDINGS OF FACT

1.  Colon adenocarcinoma was not manifested during the veteran's active duty service or for many years following his discharge from active duty, and the veteran's colon adenocarcinoma was not otherwise related to service or to any herbicide exposure therein. 
 
2.  According to the certificate of death, the veteran died in March 2001 as a result of respiratory failure due to colon adenocarcinoma. 
 
3.  At the time of the veteran's death, service connection was not in effect for any disability. 
 
4.  The veteran's death was not proximately due to or the result of his period of service, or a service-connected disease or injury. 


CONCLUSION OF LAW

1.  Colon adenocarcinoma was not incurred in or aggravated by active service, nor was it caused or aggravated by a service-connected disability, nor may service incurrence be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312, 3.1000 (2015). 
 
2.  The basic eligibility requirements for entitlement to Dependents' Educational Assistance allowance under Chapter 35, Title 38, United States Code have not been met. 38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183  (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VA notice requirements for a DIC claim.  The Court held that when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime and held that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53. 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

First, the RO notified the appellant of its duty to indicate which portion of information should be provided by the claimant, and which portion VA will try to obtain on the claimant's behalf, which was accomplished by March 2002 (only a few days prior to the issuance of the March 2002 rating) and September 2004 letters, with respect to the claims of entitlement to service connection for the cause of the veteran's death and entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.  Thereafter following a Board remand to ensure compliance, in June 2010 (re-sent in September 2010) a Hupp-compliant letter was sent which specifically advised the appellant of criteria needed to support a claim for DIC benefits.  This letter also advised the appellant as to information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The case was last readjudicated by supplemental statement of the case (SSOC) in May 2015, thus curing any deficiencies in the VCAA notice requirements.   

Next, VCAA requires VA to assist the claimant in obtaining evidence necessary to substantiate a claim, 38 C.F.R. § 3.159(c), which includes providing a medical examination when such is necessary to make a decision on the claim.  The record contains the veteran's service medical and personnel records, VA outpatient reports, and private treatment records.  The appellant has not identified any further outstanding and relevant evidence in response to the June 2010 Hupp-compliant VCAA letter.  Nor has she submitted additional evidence despite being provided a 60 day window in which to do so in January 2016, when she submitted a response to a December 2015 VHA opinion notification letter.  

During the June 2004 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Additionally, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In July 2010, October 2011 and July 2014 the Board remanded this matter to obtain a VA etiology opinion from an oncologist.  Pursuant to the remand requests previous VA examination opinions were obtained in April 2011, September 2012 and May 2015, but none have adequately addressed this matter, either by virtue of the examiners lacking the required specialty of oncologist or in providing a cursory opinion unaccompanied by rationale.  Subsequently in December 2015 the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) with the opinion from an oncologist with the requisite expertise, with the opinion shown to contain adequate rationale.  As such, the Board finds that this opinion is adequate for the Board to render an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Therefore, the Board finds that the AOJ substantially complied with the September 2013 remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claims.


Analysis 

A. Cause of Death 

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  Dependency and indemnity compensation benefits are thus predicated upon an adjudicatory finding that service connection for the cause of the veteran's death is warranted. Before an award of dependency and indemnity compensation may be made, therefore, service connection for the cause of the veteran's death must be established. 

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310 (2014); 38 C.F.R. § 3.312 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war and certain chronic diseases, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era and, second, the veteran must be diagnosed as having one of the specific diseases listed at 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Service connection, however, may otherwise be established by competent evidence of a current disability and evidence linking that disability to military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

In claims for benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran died in March 2001.  He was not service connected for any disorders at the time of death.  The certificate of death, lists the cause of death as respiratory failure due to colon adenocarcinoma (colon cancer).  The appellant alleges that the veteran's cause of death is attributable to his period of service, in particular, herbicide exposure.  She has testified that her father's initial complaints of abdominal pain, fever, and blood in the urine began in 1992. 

Upon review of the record, the Board finds that service connection for cause of the veteran's death is not warranted on either a direct basis or as due to herbicide exposure.  As noted, to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In this case, the cause of the veteran's March 2001 death was colon adenocarcinoma.  During the veteran's lifetime, service connection was not in effect for any disability. 

Initially, the Board notes that the veteran's service treatment records do not contain any clinical reference to the presence of colon adenocarcinoma.  Moreover, the Board notes that the record indicates that the colon adenocarcinoma was not identified for years after service separation.  Although the Veteran's service treatment records (which are noted to be intermixed with post retirement records from the same military treatment facility he treated at during active duty) are available, they do not contain a specific diagnosis of colon cancer, they are significant in showing similar symptoms to those displayed with his cancer.  Of note these include treatment for hepatitis in December 1976 with complaints that include abdominal pain; treatment in June 1977 for left upper quadrant pain; treatment in January 1978 for intermittent abdominal pain of unknown etiology; treatment in November 1981 for daily epigastric discomfort and blood in the stool once a month since 1969; and treatment in June 1985 for a five-month history of recurrent diarrhea associated with rectal fullness, with "prostatitis" noted during such treatment.  His November 1984 retirement physical was normal on exam of the abdomen and viscera.  The accompanying report of medical history is noted to have had him check "yes" for stomach, liver and intestinal trouble; frequent indigestion; jaundice or hepatitis and cyst, growth, tumor or cancer.  It was clarified in the physician's notes that he had a cystic lesion removed from his big toe in 1977 with no recurrence.  The notes indicated he had frequent indigestion for years relieved with antacids.  The history of hepatitis in 1976 was also noted, with liver function tests scheduled yearly since then.  No mention of cancer was made in the doctor's notes.

Thereafter, following service, he is shown to have had gastrointestinal and/or other abdominal pain issues in 1992, although again no formal cancer diagnosis was shown at the time.  Among these records submitted in support of the appellant's claim, they include records showing that he underwent a proctosigmoidoscopy and possible banding of hemorrhoids in November 1992, and also had treatment in November 1992 for right lower quadrant pain with blood in his urine diagnosed as pyelonephritis.  There was no indication of a diagnosis or a concern regarding colon adenocarcinoma in these records, nor were there any other records showing such a diagnosis prior to 1999.

In February 1999, the veteran presented complaining of left-sided abdomen pain and rectal bleeding.  In April 1999, the veteran underwent a sigmoid resection.  The pathology report indicated that the liver biopsy demonstrated metastatic moderately differentiated adenocarcinoma, Grade II.  The colon, sigmoid collection, demonstrated infiltrating moderately differentiated adenocarcinoma, Grade II with extension through muscularis propria into pericolic adipose tissue, Duke's Stage C.  The veteran was in remission until May 2000; however, his colon adenocarcinoma resurfaced and he died in March 2001. 

In December 2015 an expert medical opinion was obtained from a Board Certified oncologist.  The examiner reviewed the Veteran's records in the claims file including the service treatment records showing treatment for hepatitis in December 1976 with symptoms including abdominal pain; treatment in 1977 for left upper quadrant pain; treatment in January 1978 for intermittent abdominal pain of unknown etiology; and finally treatment in November 1981 for daily epigastric discomfort and blood in the stool once a month since 1969.  The examiner also reviewed post service records including from 1992 six years post service with sigmoidoscopy with rubber band treatment of hemorrhoids and from November 1992 when he was treated for right lower quadrant pain and hematuria diagnosed as pyelonephritis.  The examiner noted that after he was initially treated for possible diverticulitis in February 1999 with bleeding that continued after such treatment, the Veteran was diagnosed with adenocarcinoma of the sigmoid colon by colonoscopy in April 1999 with surgical treatment of the cancer performed the same month and with METS to the liver confirmed by CT and by biopsy.  The examiner noted a brief remission of the colon cancer until May 2000 when it was confirmed to be advanced and resulted in his death in March 2001.  Following review of this record and medical literature pertaining to this matter, the examiner provided the following opinions.

First the examiner addressed the question of whether it is at least as likely as not that the Veteran's colon cancer was related to service to include as a result of herbicide exposure.  In answering this question the examiner discussed in detail cited medical literature including that addressing the risk factors for colon cancer (including hereditary risks, age, etc.) and potentially modifiable risk factors (including obesity, tobacco use, diet, etc.).  The examiner also performed a broader literature review on colorectal cancer and Agent Orange exposure with few results, although a few articles identified a possible association.  The examiner summarized that although some studies have reported a possible relation between pesticide/herbicide use and colorectal cancer, there did not appear to be a consensus among the medical literature to support a direct association between herbicide exposure and colon cancer risk.  The examiner noted that herbicide exposure is not included as a known risk factor for colon cancer in one of the most widely used sources of medical information.  Based on the review of the literature the examiner stated that it does not seem at least as likely as not that the Veteran's cancer was related to presumed herbicide exposure in service.

Next the examiner addressed the question of whether it is at least as likely as not that the Veteran's colon cancer began in service or was otherwise etiologically linked to his in-service medical complaints.  The examiner noted that the Veteran was diagnosed with colon cancer in 1999-13 years after service.  The examiner noted that the episodes of treatment in service several times including in 1976, 1977 for abdominal pain and in 1981, with daily epigastric discomfort and blood in the stool once a month since 1969.  These symptoms reported in service were determined by the examiner to be common and nonspecific.  The chronic (over 10 years) but relatively infrequent episodes (once a month) of blood in the stool could be consistent with bleeding hemorrhoids although a full GI evaluation would have aided in the diagnosis.  He was noted to have been diagnosed with bleeding hemorrhoids by a 1991 sigmoidoscopy.  The examiner gave an opinion that it would be extremely unlikely that the Veteran would have had symptoms including bleeding and abdominal pain related to an underlying colon cancer for decades before developing clinically apparent cancer.  The examiner stated that colon cancer is more likely to progress from localized to metastatic over the course of months or at most 1-2 years rather than decades.  The examiner posited that if his symptoms in the 1970s through 1985 were related to colon cancer, it is much more likely that he would have had metastatic disease years earlier than his 1999 diagnosis.  It was much more likely that his symptoms in service were not related to his future diagnosis of colon cancer.  Therefore it is not as likely as not that his colon cancer began in service or was etiologically linked to his inservice medical complaints.  

The examiner summarized that it was her medical opinion after review of the pertinent literature and as a Board certified oncologist that it is extremely unlikely that the Veteran's colon cancer was related to service including the presumed herbicide exposure or otherwise began in service or was etiologically linked to his inservice medical complaints.

Previous VA examination opinions have been obtained in April 2011, September 2012 and May 2015, but none have adequately addressed this matter, either by virtue of the examiners lacking the required specialty of oncologist or in providing a cursory opinion unaccompanied by rationale.  Because such opinions are not adequate for purposes of this adjudication, they shall not be addressed further; however, none of the opinions are shown to be favorable towards the appellants claim or to otherwise contradict the findings from the December 2015 oncologist's opinion.  Rather, they too provide opinions indicating that the Veteran's carcinoma was less likely than not incurred in service or otherwise related to service to include his in-service herbicide exposure.  

The medical evidence of record is absent any indication that the veteran's colon adenocarcinoma was related to his period of service, but to the contrary contains a well-reasoned opinion from a qualified medical professional explaining why the cancer is less likely than not related directly to service.  Accordingly, the Board finds that service connection for carcinoma of the colon on a direct basis is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The Board acknowledges the appellant's allegation that the Veteran's exposure to herbicides led to his death from colon adenocarcinoma.  Although the veteran's service in Vietnam and consequent exposure to herbicides has been conceded, colon adenocarcinoma is not a presumptive disease associated with herbicide exposure. See 38 C.F.R. § 3.309(e).  Further, there is no medical evidence attributing the Veteran's fatal cancer to herbicide exposure. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 243 (Nov. 2, 1999).  

The Board would point out that generally the VHA expert opinion from December 2015 examination has not been equivocal, vague, or ambiguous, as to the opinions provided finding that the Veteran's fatal cancer neither began in or was otherwise caused by service including his herbicide exposure.  The examiner has discussed the reasoning and has pointed to medical facts contained in the claims file to support the opinions.  The examiner thoroughly reviewed the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  As such, the Board attaches the most significant probative value to the VHA expert examiner's opinions as they are well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In light of the foregoing, although the appellant may sincerely believe that the Veteran's cancer was caused by herbicide exposure in service, for all the reasons noted above, the evidence of record demonstrates otherwise.  The Board notes that the Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 137 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this matter the appellant is not shown to be a competent medical witness.  

More weight is accorded to the medical evidence than to the appellant's statements regarding the Veteran's symptoms.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2014), 38 C.F.R. § 4.3 (2015).

The Board finds that no competent medical evidence has been submitted which establishes a relationship between the cause of the veteran's death and his period of service or otherwise refutes the opinion from the VHA medical expert.  The appellant's personal opinions, offered without the benefit of medical training or expertise, are not competent to establish an etiologic relationship between the cause of the Veteran's death and service. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

For all the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of service connection for the cause of the veteran's death including as a result of exposure to Agent Orange.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 



B. Eligibility for DEA under 38 U.S.C. Chapter 35 

For the purposes of dependents' educational assistance under Chapter 35, Title 38, United States Code, the child, spouse, or surviving spouse of a veteran will have basic eligibility if certain conditions are met, including, that a permanent total service-connected disability have been in existence at the date of the veteran's death, or that the veteran died as a result of a service-connected disability.  38 C.F.R. §§ 3.807(a) 21.3021 (2015).  As discussed above, service connection for the cause of the veteran's death has been denied.  Accordingly, as a matter of law, entitlement to dependents' educational assistance under Chapter 35, Title 38, United States Code is also denied. 


ORDER

Entitlement to service connection for the cause of the veteran's death is denied. 

Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


